DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2020 and July 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: applicant specification [0015] states, “a timing controller a control signal to a data driving circuit and a gate driving circuit.”  This sentence is a fragment as it is missing a verb. 
As best understood by the examiner, based on applicant figure 1. The sentence should read, “a timing controller to output a control signal to a data driving circuit and a gate driving circuit.”
This sentence fragment also appears as a limitation in claim 8.  See the claim objection below.  


Claim Objections
Claims 8-13, specifically claim 8, is/are objected to because of the following informalities:  
Claim 8 has a typo or appears to be missing words in the limitation, “a timing controller a control signal to a data driving circuit.”    
As best understood by the examiner, based on applicant figure 1, the claim limitation should read. “a timing controller to output a control signal to a data driving circuit.”    
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a threshold voltage estimating part, a reference voltage modifying part, an image data voltage modifying part,” and, “an accumulated deterioration calculating part,” in claim 1; and
“a memory part” in claim 8.

Per applicant figure 2 and specification [0048] a threshold voltage estimating part, a reference voltage modifying part, an image data voltage modifying part are elements within a timing controller 110.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant IDS cited Kim et al. (US 2014/0176409 A1).
Regarding claim 8, Kim teaches a light emitting display device (Fig. 4, light emitting display device 100), comprising: 
a plurality of subpixels arranged in a matrix (Fig. 4, plurality of pixels P arranged in a matrix), each of the plurality of subpixels including a voltage compensating pixel circuit having a driving transistor (Fig. 5, a driving TFT (DT)) and an emission element (Fig. 5, OLED) emitting a light due to a control of the voltage compensation pixel circuit ([0010-0011], the source terminal of the driving TFT (DT), wherein the organic light emitting diode (OLED) emits light in response to the data current (Ioled) supplied from the driving TFT (DT)); 
a timing controller a control signal to a data driving circuit and a gate driving circuit connected to the plurality of subpixels based on a timing synchronization signal and a data current (Figs. 4 and 6, [0097, 0100] The timing controller 400 operates each of the data driver 200 and the gate driver 300 in the driving mode based on a timing synchronizing signal (TSS) and input data (Idata) to display the input image); and 
a memory part remembering one of a deterioration data of each of the plurality of subpixels and an average deterioration data of the plurality of subpixels (Figs. 6-9, memory 430. [0117-0119], the sensing controller 440 senses threshold voltage/mobility of the driving TFT (DT).  the sensing controller 440 may sense all the pixels or some pixels only. The sensing value of each pixel, which is obtained by sensing, is reflected on the accumulated data. [0122] the sensing data obtained by sensing together with the sensing driving is stored in the memory 430), 
wherein the timing controller detects a threshold voltage of the driving transistor as a threshold voltage detection value ([0105] The timing controller 400 senses the threshold voltage/mobility of the driving TFT (DT) of each pixel (P) during the sensing mode by controlling the data driver 200 through the sensing controller 440) by modifying a reference voltage using a threshold voltage estimation value of a shift amount of the threshold voltage through a data counting method ([0111, 0114, 0116] The data counter 410 stores a shift value o of the driving TFT. [0116], the shift of the threshold voltage of the driving TFT may be estimated using the accumulated data through data counting, and the input data may be compensated to supply the compensated data to all pixels of the display panel 100) and modifies an image data voltage using the threshold voltage detection value (Figs. 6-9, [0115-0116], the degradation compensator 460 compensates the input data by using the generated compensation data, and supplies the compensated data to the data driver 200. The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30)).
	Regarding claim 9, Kim teaches the timing controller calculates an accumulated deterioration by accumulating a deterioration data of the driving transistor of each of the plurality of subpixels and estimates the threshold voltage of the driving transistor of each of the  (Figs. 6-9. [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0117-0119], the sensing controller 440 may sense all the pixels or some pixels only. The sensing value of each pixel, which is obtained by sensing, is reflected on the accumulated data).
Regarding claim 10, Kim teaches detection and compensation of the threshold voltage of the driving transistor are simultaneously performed (Fig. 6-7 and 9, sensing and compensation of threshold processes are simultaneously performed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Miwa et al. (US 2016/0189623 A1, hereinafter, Miwa).
(Fig. 4, light emitting display device 100) where a pixel circuit detecting a threshold voltage of a driving transistor in each of a plurality of subpixels is arranged in a matrix (Fig. 4, shows a plurality of pixels P arranged in a matrix. [0031, 0047-0048] FIG. 5 illustrates a pixel structure and a sensing method in the organic light emitting display device), comprising: 
a threshold voltage estimating part generating a threshold voltage estimation value by estimating the threshold voltage of the driving transistor through a data counting method (Figs. 6-9, particularly fig. 9.  [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0084-0088, 0111, 0114, 0116] The data counter 410 stores a shift value o of the driving TFT. [0116], the shift of the threshold voltage of the driving TFT may be estimated using the accumulated data through data counting, and the input data may be compensated to supply the compensated data to all pixels of the display panel 100); 
a reference voltage modifying part (timing controller 400) generating a reference voltage modification value (Fig. 6, this function performed by degradation compensator) by modifying a reference voltage (data lines DL voltage) based on the threshold voltage estimation value ([0096], The pixel data which will be supplied to the pixel P has a voltage level on which the compensation voltage for compensating threshold voltage/mobility of the driving TFD (DT) of the pixel P is reflected. [0115-0116], The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30).  Examiner notes, the art teaches the data voltage fed into the driving transistor is modified by the timing controller based on the detected threshold voltage shift of the driving transistor); 
an image data voltage modifying part generating an image data voltage modification value by adding a threshold voltage detection value to a data voltage corresponding to an image data (Figs. 6-9, [0115-0116], the degradation compensator 460 compensates the input data by using the generated compensation data, and supplies the compensated data to the data driver 200. The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30)); and 
an accumulated deterioration calculating part calculating an accumulated deterioration by accumulating a deterioration data of a function of the data voltage (Fig. 6-9, particularly fig. 8. [0113-0115] The degradation estimating portion 420 generates an estimated value of degradation of the driving TFT by using the shift value φ of the driving TFT and the sum of the accumulated data, which are stored in the second memory 434.  [0118, 0121-0123], memory 430).
Kim is not relied upon for teaching the reference voltage, or the data line voltage, is used for detecting the threshold voltage within the limitation disclosing the reference voltage modifying part.  
In an analogous art, Miwa teaches a light emitting display device (Fig. 1) comprising a reference voltage modifying part generating a reference voltage (Fig. 4, data voltage Vdata) modification value by modifying a reference voltage used for detecting the threshold voltage (Fig. 4, [0091], in a sensing mode, a data voltage Vdata is applied to a first node to detect the threshold voltage of the driving transistor DRT. [0105-0106], A timing controller uses this sensed voltage Vsen calculate a data compensation amount to be applied to the Vdata). The combination of Kim and Miwa teaches the limitation a reference voltage modifying part generating a reference voltage modification value by modifying a reference voltage used for detecting the threshold voltage based on the threshold voltage estimation value.
	Both Kim and Miwa describe processes for compensating a driving transistor and light emitting element to account for pixel driving transistor threshold voltage non-uniformity. Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Miwa such that a reference voltage modifying part generating a reference voltage modification value by modifying a reference voltage used for detecting the threshold voltage based on the threshold voltage estimation value as this ensures optimal threshold voltage compensation across the display panel thereby preventing stains occurring on the screen having low-grayscale luminance. (Miwa, [0009]).
Regarding claim 2, Kim teaches the threshold voltage is detected as the threshold voltage detection value using the reference voltage (Fig. 5-8. Threshold voltage is detected using reference data and reference voltage on the reference voltage line RL).
 	Regarding claim 3, Kim teaches the threshold voltage estimating part estimates the threshold voltage of the driving transistor in each of a plurality of subpixels ([0105] The timing controller 400 senses the threshold voltage/mobility of the driving TFT (DT) of each pixel (P) during the sensing mode), and wherein the timing controller or accumulated deterioration calculating part calculates the accumulated deterioration by accumulating the deterioration (Figs. 6-9. [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0117-0119], the sensing controller 440 may sense all the pixels or some pixels only. The sensing value of each pixel, which is obtained by sensing, is reflected on the accumulated data).
Regarding claim 4, Kim teaches detection and compensation of the threshold voltage of the driving transistor are simultaneously performed (Fig. 6-7 and 9, sensing and compensation of threshold processes are simultaneously performed).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Miwa et al. (US 2016/0189623 A1, hereinafter, Miwa), as applied to claim 1 above, and further in view of Kwon et al. (US 2014/0098082 A1, hereinafter, Kwon).
Regarding claim 5, Kim teaches the device of claim 1, wherein the threshold voltage estimating part estimates a threshold voltage value of the driving transistor (Figs. 6-9. [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0117-0119], the sensing controller 440 may sense all the pixels or some pixels only), and wherein the accumulated deterioration calculating part calculates the accumulated deterioration of the driving transistor of a whole of the plurality of subpixels (Fig. 6-9, particularly fig. 8. [0113-0115] The degradation estimating portion 420 generates an estimated value of degradation of the driving TFT).  
(Figs. 5-9).  Kim and Miwa are not relied upon for teaching the threshold voltage estimating part estimates a threshold voltage average value of the driving transistor of a whole of the plurality of subpixels. 
	In an analogous art, Kwon teaches a display device with a threshold voltage estimating part that estimates a threshold voltage average value of the driving transistor of a whole of the plurality of subpixels ([0021, 0067] The threshold voltage deviation characteristic of the display unit may be an average value of threshold voltages of the driving transistors included in each of the plurality of pixels).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Kwon such that the threshold voltage estimating part estimates a threshold voltage average value of the driving transistor of a whole of the plurality of subpixels as this ensures uniformity in the threshold voltage compensation to all pixels across the display panel thereby preventing deterioration in image quality due to the threshold voltage deviation (Kwon, [0009]).
Regarding claim 6, Kim teaches detection and compensation of the threshold voltage of the driving transistor are simultaneously performed (Fig. 6-7 and 9, sensing and compensation of threshold processes are simultaneously performed).
Regarding claim 7, Kim is not relied upon for teaching detection and compensation of the threshold voltage of the driving transistor are performed with different timings. 
([0105] The timing controller 140 receives the sensed data Dsen and compensates for data of each of the subpixels based on the received sensed data Dsen.  Examiner notes the sensing occurs first followed by the compensating).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Miwa such that detection and compensation of the threshold voltage of the driving transistor are performed with different timings as this ensures a natural flow of operations when compensating the driving transistors thereby preventing stains occurring on the screen having low-grayscale luminance. (Miwa, [0009]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1), as applied to claim 8 above, and further in view of Kwon et al. (US 2014/0098082 A1, hereinafter, Kwon).
Regarding claim 11, Kim teaches the timing controller calculates an accumulated deterioration by accumulating a deterioration data of the driving transistor of each of the plurality of subpixels (Fig. 6-9, particularly fig. 8. [0113-0115] The degradation estimating portion 420 generates an estimated value of degradation of the driving TFT) and estimates a threshold voltage value of the driving transistor (Figs. 6-9. [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0117-0119], the sensing controller 440 may sense all the pixels or some pixels only).

	In an analogous art, Kwon teaches a display device with a timing controller that estimates a threshold voltage average value of the driving transistor ([0021, 0067] The threshold voltage deviation characteristic of the display unit may be an average value of threshold voltages of the driving transistors included in each of the plurality of pixels).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Kwon such that the timing controller that estimates a threshold voltage average value of the driving transistor as this ensures uniformity in the threshold voltage compensation to all pixels across the display panel thereby preventing deterioration in image quality due to the threshold voltage deviation (Kwon, [0009]).
Regarding claim 12, Kim teaches detection and compensation of the threshold voltage of the driving transistor are simultaneously performed (Fig. 6-7 and 9, sensing and compensation of threshold processes are simultaneously performed).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Kwon et al. (US 2014/0098082 A1, hereinafter, Kwon), as applied to claim 11 above, and further in view of Miwa et al. (US 2016/0189623 A1, hereinafter, Miwa).

Miwa teaches detection and compensation of the threshold voltage of the driving transistor are performed with different timings ([0105] The timing controller 140 receives the sensed data Dsen and compensates for data of each of the subpixels based on the received sensed data Dsen.  Examiner notes the sensing occurs first followed by the compensating).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim and Kwon with Miwa such that detection and compensation of the threshold voltage of the driving transistor are performed with different timings as this ensures a natural flow of operations when compensating the driving transistors thereby preventing stains occurring on the screen having low-grayscale luminance. (Miwa, [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622